10
11
12
il 13

14

15\

16
17
18
19
20
21

22

7 ` 24
25
26
27

28

Cas`e 2:18-cV-02264-GI\/|N-CWH Documer_it? Filed12/14/18 Pagell 0f2

LaW‘Oftice of Mullins & Trenehak
PHILIP J. TR_ENCHAK, ESQ.
Nevada State Bar No. 9924 `
VICTORIA MULLINS, ESQ.- .
Nevada State Bar No. 13546

1614 S. Maryland Pkwy..

Las Vegas, Nevada 89104

P: (702) 778~9444

F: (702) 778-9449

E: phil@mullinstrerichak.com

E: `viotoria@mullinstrenehak. com
Artorneyfor Plainrijj€

UNITED STATES DISTRlCT COURT

DISTRICT OF NEVADA

SHANNA L. SANON, an individual,

Plaintirr, `
VS.
BANK OF AI\/IERICA, INC., a foreign
corporation; CHRISTOPER DAVENPORT, an
individual; DOE INDIVIDUALS 1 through 300;
and ROE BUSINESS OR GOVERNMENTAL
ENTITIES 1 through 300, inclusive,

Defendants.

Case No. 2:18-cV-02264-GMN-CWH

NOTICE OF DISMISSAL WITH
PRE.TUDICE

 

 

 

 

Plaintiff Shanna L. Sanon (“Plaintiff”), through undersigned counsel,‘ hereby requests that the Court dismiss her

Complaint With prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

DATED this 13ch day of Decernber, 2018. .

 

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cV-02264-GI\/|N-CWH Document 7 Filed 12/14/18 Page 2 of 2

MULLINS & TRENCHAK

: /s/ Phil Trench'ak

 

PHILIP J. TRENCHAK, ESQ.
Nevada State Ba;r No. 9924

1614 S. Maryland Pkwy

Las Vegas, Nevada 89104
Telephorle: (702) 476-5101

Email: phil@mullinstrenchak.com
Attorney for Plaintiff

 

